Exhibit 10.2

Execution Copy

Novartis Pharma AG

AND

Momenta Pharmaceuticals, Inc.

INVESTOR RIGHTS AGREEMENT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

1.

 

Definitions

 

1

 

 

 

 

 

2.

 

Company Registration

 

3

 

 

 

 

 

3.

 

Obligations of the Company

 

4

 

 

 

 

 

4.

 

Furnish Information

 

6

 

 

 

 

 

5.

 

Underwriting Requirements; Company Registration

 

7

 

 

 

 

 

6.

 

Company Registration Expenses

 

9

 

 

 

 

 

7.

 

Demand Registrations

 

9

 

 

 

 

 

8.

 

Underwriting Requirements; Demand Registrations

 

11

 

 

 

 

 

9.

 

Expenses of Demand Registration

 

11

 

 

 

 

 

10.

 

Indemnification

 

11

 

 

 

 

 

11.

 

Transfer of Registration Rights

 

14

 

 

 

 

 

12.

 

Mergers, Etc.

 

14

 

 

 

 

 

13.

 

Future Events

 

15

 

 

 

 

 

14.

 

Termination

 

16

 

 

 

 

 

15.

 

Stand-Off Agreement

 

16

 

 

 

 

 

16.

 

Other Registration Rights Agreements

 

16

 

 

 

 

 

17.

 

Inspection

 

16

 

 

 

 

 

18.

 

Standstill

 

16

 

 

 

 

 

19.

 

No Required Sale

 

18

 

 

 

 

 

20.

 

Legends

 

18

 

 

 

 

 

21.

 

Notices

 

18

 

 

 

 

 

22.

 

Miscellaneous

 

19

 

i


--------------------------------------------------------------------------------


INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of July 25, 2006,
by and between Novartis Pharma AG (the “Investor”), a corporation organized
under the laws of Switzerland, with its principal place of business at
Lichtstraße 35, CH 4058 Basel BS, and Momenta Pharmaceuticals, Inc. (the
“Company”), a Delaware corporation with its principal place of business at 675
West Kendall Street, Cambridge, Massachusetts 02142.

WHEREAS, the Company proposes to issue and sell to the Investor shares of its
Common Stock, par value $0.0001 per share (the “Common Stock”), pursuant to the
Stock Purchase Agreement dated as of July 25, 2006 (the “Purchase Agreement”);
and

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon registration
rights and certain other rights and restrictions as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.             Definitions.  As used in this Agreement, the following terms
shall have the following meanings:


(A)  THE TERM “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
THAT DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON
CONTROL WITH SUCH PERSON.  FOR THE PURPOSES OF THIS DEFINITION, “CONTROL”
(INCLUDING WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND “UNDER
COMMON CONTROL WITH”) SHALL MEAN THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH
PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR BY CONTRACT OR
OTHERWISE.


(B)  THE TERM “AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.


(C)  THE TERM “COLLABORATION AND LICENSE AGREEMENT” MEANS THAT CERTAIN
COLLABORATION AND LICENSE AGREEMENT TO BE ENTERED INTO BETWEEN THE COMPANY AND
THE INVESTOR CONTEMPLATED BY THE MEMORANDUM OF UNDERSTANDING AMONG THE COMPANY
AND THE INVESTOR (OR AN AFFILIATE OF THE INVESTOR) DATED THE DATE HEREOF.


(D)  THE TERM “COMMON STOCK” SHALL HAVE THE MEANING SET FORTH IN THE RECITALS TO
THIS AGREEMENT.


(E)  THE TERM “DEMAND REGISTRATION REQUEST” HAS THE MEANING SET FORTH IN SECTION
7.


(F)  THE TERM “EFFECTIVENESS PERIOD” HAS THE MEANING SET FORTH IN SECTION 3(A).


--------------------------------------------------------------------------------





(G)  THE TERM “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(H)  THE TERM “EXISTING REGISTRATION RIGHTS AGREEMENT” MEANS THE SECOND AMENDED
AND RESTATED INVESTORS’ RIGHTS AGREEMENT, DATED AS OF FEBRUARY 27, 2004, BY AND
AMONG THE PURCHASERS LISTED THEREIN, THE FOUNDERS LISTED THEREIN AND THE
COMPANY, AS AMENDED BY AMENDMENT NO. 1 TO SUCH AGREEMENT DATED JUNE 10, 2004.


(I)  THE TERM “HOLDER” MEANS THE INVESTOR FOR SO LONG AS IT OWNS REGISTRABLE
SHARES AND ANY PERSON TO WHOM THE INVESTOR TRANSFERS REGISTRABLE SHARES IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.  IF REGISTRABLE
SHARES ARE HELD BY A NOMINEE FOR THE BENEFICIAL OWNER THEREOF, THE BENEFICIAL
OWNER THEREOF MAY, AT ITS OPTION, BE TREATED AS THE HOLDER OF SUCH REGISTRABLE
SHARES FOR PURPOSES OF ANY REQUEST OR OTHER ACTION BY ANY HOLDER OR HOLDERS OF
REGISTRABLE SHARES PURSUANT TO THIS AGREEMENT (OR ANY DETERMINATION OF ANY
NUMBER OR PERCENTAGE OF SHARES CONSTITUTING REGISTRABLE SHARES HELD BY ANY
HOLDER OR HOLDERS OF REGISTRABLE SHARES CONTEMPLATED BY THIS AGREEMENT),
PROVIDED THAT THE COMPANY SHALL HAVE RECEIVED ASSURANCES REASONABLY SATISFACTORY
TO IT OF SUCH BENEFICIAL OWNERSHIP.


(J)  THE TERM “NOTICES” HAS THE MEANING SET FORTH IN SECTION 21.


(K)  THE TERM “INVESTOR” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.


(L)  THE TERM “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, ASSOCIATION,
PARTNERSHIP, JOINT VENTURE, ENTITY, TRUST, ESTATE, LIMITED LIABILITY COMPANY,
LIMITED PARTNERSHIP, JOINT STOCK COMPANY, UNINCORPORATED ORGANIZATION OR
GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION.


(M)  THE TERM “PURCHASE AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN THE
RECITALS TO THIS AGREEMENT.


(N)  THE TERMS “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT AND THE DECLARATION OR ORDERING OF
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT.


(O)  THE TERM “REGISTRABLE SHARES” MEANS (I) THE COMMON STOCK PURCHASED BY THE
INVESTOR PURSUANT TO THE PURCHASE AGREEMENT AND (II) ANY COMMON STOCK OF THE
COMPANY ISSUED AS A DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO, OR IN
EXCHANGE OR IN REPLACEMENT OF, SUCH COMMON STOCK AFTER THE DATE HEREOF;
PROVIDED, HOWEVER, THAT SHARES OF COMMON STOCK WHICH ARE REGISTRABLE SHARES
SHALL CEASE TO BE REGISTRABLE SHARES (A) UPON ANY SALE PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) UPON ANY SALE OR TRANSFER
IN ANY MANNER TO A PERSON OR ENTITY WHICH IS NOT ENTITLED, PURSUANT TO
SECTION 11, TO THE RIGHTS UNDER THIS AGREEMENT.


(P)  THE TERM “RULE 144” MEANS RULE 144 PROMULGATED UNDER THE SECURITIES ACT.


(Q)  THE TERM “SEC” MEANS THE SECURITIES AND EXCHANGE COMMISSION.


(R)  THE TERM “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.

2


--------------------------------------------------------------------------------





(S)  THE TERM “SIMILARLY SITUATED PERSON” MEANS ANY THIRD PARTY THAT (I) HAS
ENTERED INTO A COLLABORATION AGREEMENT WITH THE COMPANY OR ONE OF ITS
SUBSIDIARIES THAT IS REQUIRED TO BE FILED BY THE COMPANY IN ACCORDANCE WITH ITEM
601 OF REGULATION S-K OF THE SECURITIES ACT AND (II) IN CONNECTION WITH SUCH
COLLABORATION, ACQUIRES EQUITY SECURITIES OF THE COMPANY EQUAL TO TEN PERCENT
(10%) OR MORE OF THE THEN OUTSTANDING EQUITY SECURITIES OF THE COMPANY.


(T)  THE TERM “SUBSEQUENT REGISTRATION” HAS THE MEANING SET FORTH IN
SECTION 7(C).


(U)  THE TERM “TERMINATION DATE” MEANS THE EARLIEST OF (A) THE DATE ON WHICH THE
COMPANY (I) ENTERS INTO A DEFINITIVE AGREEMENT WITH AN UNAFFILIATED THIRD PARTY
OR PARTIES TO MERGE, CONSOLIDATE OR OTHERWISE COMBINE, WITH SUCH THIRD PARTY OR
PARTIES IN A TRANSACTION WHERE THE HOLDERS OF THE COMPANY’S OUTSTANDING SHARES
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION WOULD HOLD, IN THE AGGREGATE,
SECURITIES POSSESSING LESS THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING
POWER OF THE COMBINED OR SURVIVING ENTITY IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION, OR TO SELL ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR
ASSETS OR SECURITIES REPRESENTING A MAJORITY OF THE THEN OUTSTANDING VOTING
POWER OF THE COMPANY’S SECURITIES, (II) MAKES A PUBLIC ANNOUNCEMENT THAT IT IS
NEGOTIATING A TRANSACTION WITH AN UNAFFILIATED THIRD PARTY OR PARTIES COVERED BY
THE FOREGOING CLAUSE (A)(I), OR (III) CONSUMMATES A TRANSACTION WITH AN
UNAFFILIATED THIRD PARTY OR PARTIES COVERED BY THE FOREGOING CLAUSE (A)(I); OR
(B) THE DATE A THIRD PARTY OR GROUP (AS DEFINED ABOVE) (I) ACQUIRES BENEFICIAL
OWNERSHIP OF VOTING SECURITIES (INCLUDING THOSE CONVERTIBLE OR EXCHANGEABLE INTO
SUCH VOTING SECURITIES) OF THE COMPANY REPRESENTING TWENTY PERCENT (20%) OR MORE
OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY; OR (II) ANNOUNCES OR
COMMENCES A TENDER OR EXCHANGE OFFER TO ACQUIRE VOTING SECURITIES OF THE COMPANY
WHICH, IF SUCCESSFUL, WOULD RESULT IN SUCH PERSON OR GROUP OWNING, WHEN COMBINED
WITH ANY OTHER VOTING SECURITIES OF THE COMPANY OWNED BY SUCH PERSON OR GROUP,
TWENTY PERCENT (20%) OR MORE OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY.


(V)  THE TERM “VALID BUSINESS REASON” HAS THE MEANING SET FORTH IN SECTION 7.

2.             Company Registration.  If (but without any obligation to do so)
the Company proposes to register any of its stock or other securities under the
Securities Act in connection with the public offering of such securities solely
for cash, other than (a) a registration relating solely to the sale of
securities to participants in a stock plan, or (b) a registration on Form S-4
(or any successor form) relating solely to a transaction pursuant to the SEC’s
Rule 145, the Company shall, at such time, promptly give each Holder written
notice of such registration.  Upon the written request of each Holder given
within fifteen (15) days after receipt by such Holder of such notice by the
Company in accordance with Section 21, the Company shall, subject to the
provisions of Section 5, cause to be registered under the Securities Act all of
the Registrable Shares that each such Holder has requested to be registered;
provided, that the Company shall have the right to postpone or withdraw any
registration statement relating to an offering in which the Holders are eligible
to participate under this Section 2 without any liability or obligation to the
Holders under this Section 2.  Any Holder shall have the right to withdraw its
request for inclusion of its Registrable Shares in any registration statement
pursuant to this Section 2 by giving written notice to the Company of its
request to withdraw; provided, however, that (i) such request must be made in
writing prior to the earlier of the execution of the underwriting agreement or
the execution of the custody agreement with respect to such registration and
(ii) such withdrawal shall be irrevocable and, after making such withdrawal, a

3


--------------------------------------------------------------------------------




Holder shall no longer have any right to include Registrable Shares in the
registration as to which such withdrawal was made.

3.             Obligations of the Company.  Whenever required under Section 2 or
Section 7 to use its reasonable best efforts to effect the registration of any
Registrable Shares, the Company shall, as expeditiously as reasonably possible:


(A)  PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH RESPECT TO SUCH
REGISTRABLE SHARES AND USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR TWELVE (12) MONTHS
FROM THE EFFECTIVE DATE OR SUCH LESSER PERIOD UNTIL THE DISTRIBUTION THEREOF HAS
BEEN COMPLETED (THE “EFFECTIVENESS PERIOD”).


(B)  PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT.


(C)  FURNISH, WITHOUT CHARGE, TO THE SELLING HOLDERS AT LEAST ONE PHOTOCOPY OF A
SIGNED COPY, OF THE REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENTS
THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS
INCORPORATED THEREIN BY REFERENCE, ALL EXHIBITS (INCLUDING THOSE INCORPORATED BY
REFERENCE) AND ANY FREE WRITING PROSPECTUS UTILIZED IN CONNECTION THEREWITH AND
SUCH REASONABLE NUMBERS OF COPIES OF THE REGISTRATION STATEMENT, EACH AMENDMENT
AND SUPPLEMENT THERETO, EACH PROSPECTUS, RELATED THERE TO INCLUDING A
PRELIMINARY PROSPECTUS, RELATED THERETO IN CONFORMITY WITH THE REQUIREMENTS OF
THE SECURITIES ACT, EACH FREE WRITING PROSPECTUS UTILIZED IN CONNECTION
THEREWITH, AND SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SHARES OWNED BY THEM.


(D)  USE ITS REASONABLE BEST EFFORTS TO REGISTER AND QUALIFY THE REGISTRABLE
SHARES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
“BLUE SKY” LAWS OF SUCH STATES AS SHALL BE REASONABLY APPROPRIATE FOR THE
DISTRIBUTION OF THE SECURITIES COVERED BY THE REGISTRATION STATEMENT AND DO ANY
AND ALL OTHER ACTS AND THINGS WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO
ENABLE THE SELLING HOLDERS OR UNDERWRITER, IF ANY, TO CONSUMMATE THE DISPOSITION
OF THE REGISTRABLE SHARES IN SUCH JURISDICTIONS, PROVIDED THAT THE COMPANY SHALL
NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO
DO BUSINESS, TO AMEND ITS CERTIFICATE OF INCORPORATION OR BY-LAWS IN A MANNER
THAT THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES IS INADVISABLE OR TO FILE
A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS, AND
FURTHER PROVIDED THAT (ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING WITH RESPECT TO THE BEARING OF EXPENSES) IF ANY JURISDICTION IN
WHICH THE SECURITIES SHALL BE QUALIFIED SHALL REQUIRE THAT EXPENSES INCURRED IN
CONNECTION WITH THE QUALIFICATION OF THE SECURITIES IN THAT JURISDICTION BE
BORNE BY SELLING STOCKHOLDERS, THEN SUCH EXPENSES SHALL BE PAYABLE BY SELLING
STOCKHOLDERS ON A PRO RATA BASIS, TO THE EXTENT REQUIRED BY SUCH JURISDICTION.


(E)  PROVIDE A TRANSFER AGENT AND REGISTRAR FOR THE COMMON STOCK NO LATER THAN
THE EFFECTIVE DATE OF THE FIRST REGISTRATION OF ANY REGISTRABLE SHARES.

4


--------------------------------------------------------------------------------





(F)  OTHERWISE USE ITS REASONABLE BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE SEC.


(G)  USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE SHARES TO BE
LISTED ON A NATIONAL SECURITIES EXCHANGE (IF SUCH SECURITIES ARE NOT ALREADY SO
LISTED) AND ON EACH ADDITIONAL NATIONAL SECURITIES EXCHANGE ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED, IF THE LISTING OF SUCH
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE.


(H)  ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING AN UNDERWRITING AGREEMENT
IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS THE SELLING HOLDERS OF
REGISTRABLE SHARES SHALL REASONABLY REQUEST IN ORDER TO EXPEDITE OR FACILITATE
THE DISPOSITION OF SUCH REGISTRABLE SHARES.


(I)  (X) MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY
PRACTICABLE AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF SUCH TWELVE MONTH PERIOD DESCRIBED
HEREAFTER), AN EARNINGS STATEMENT (WHICH NEED NOT BE AUDITED) COVERING THE
PERIOD OF AT LEAST TWELVE CONSECUTIVE MONTHS BEGINNING WITH THE FIRST DAY OF THE
COMPANY’S FIRST CALENDAR QUARTER AFTER THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF
SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER AND (Y) MAKE
AVAILABLE FOR INSPECTION BY ANY SELLING HOLDER OF REGISTRABLE SHARES, BY ANY
MANAGING UNDERWRITER PARTICIPATING IN ANY DISPOSITION TO BE EFFECTED PURSUANT TO
SUCH REGISTRATION STATEMENT AND BY ANY ATTORNEY, ACCOUNTANT OR OTHER AGENT
RETAINED BY ANY SUCH SELLING HOLDER OR ANY SUCH UNDERWRITER, ALL PERTINENT
FINANCIAL AND OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
THE COMPANY, AND CAUSE ALL OF THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO
SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH SELLING HOLDER,
UNDERWRITER, ATTORNEY, ACCOUNTANT OR AGENT IN CONNECTION WITH SUCH REGISTRATION
STATEMENT.


(J)  USE REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR OF ANY ORDER
PREVENTING OR SUSPENDING THE USE OF ANY PRELIMINARY PROSPECTUS AND, IF ANY SUCH
ORDER IS ISSUED, TO OBTAIN THE LIFTING THEREOF AT THE EARLIEST REASONABLE TIME.


(K)  IN THE CASE OF AN UNDERWRITTEN OFFERING, USE ITS REASONABLE BEST EFFORTS TO
OBTAIN AN OPINION FROM THE COMPANY’S COUNSEL AND A “COLD COMFORT” LETTER FROM
THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS IN CUSTOMARY FORM AND COVERING SUCH
MATTERS AS ARE CUSTOMARILY COVERED BY SUCH OPINIONS AND “COLD COMFORT” LETTERS
DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS, WHICH OPINION AND
LETTER SHALL BE REASONABLY SATISFACTORY TO THE UNDERWRITER, IF ANY, AND FURNISH
TO EACH HOLDER PARTICIPATING IN THE OFFERING TO THE EXTENT POSSIBLE AND TO EACH
UNDERWRITER, IF ANY, A COPY OF SUCH OPINION AND LETTER ADDRESSED TO SUCH HOLDER
OR UNDERWRITER;


(L)  DELIVER PROMPTLY TO EACH HOLDER PARTICIPATING IN THE OFFERING AND EACH
UNDERWRITER, IF ANY, COPIES OF ALL CORRESPONDENCE BETWEEN THE SEC AND THE
COMPANY, ITS COUNSEL OR AUDITORS AND ALL MEMORANDA RELATING TO DISCUSSIONS WITH
THE SEC OR ITS STAFF WITH RESPECT TO THE REGISTRATION STATEMENT, OTHER THAN
THOSE PORTIONS OF ANY SUCH MEMORANDA WHICH CONTAIN INFORMATION SUBJECT TO
ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO THE COMPANY.


(M)  COOPERATE WITH THE SELLERS OF REGISTRABLE SHARES AND THE MANAGING
UNDERWRITER, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES NOT BEARING ANY

5


--------------------------------------------------------------------------------





RESTRICTIVE LEGENDS REPRESENTING THE REGISTRABLE SHARES TO BE SOLD, AND CAUSE
SUCH REGISTRABLE SHARES TO BE ISSUED IN SUCH DENOMINATIONS AND REGISTERED IN
SUCH NAMES IN ACCORDANCE WITH THE UNDERWRITING AGREEMENT PRIOR TO ANY SALE OF
REGISTRABLE SHARES TO THE UNDERWRITERS OR, IF NOT AN UNDERWRITTEN OFFERING, IN
ACCORDANCE WITH THE INSTRUCTIONS OF THE SELLERS OF REGISTRABLE SHARES AT LEAST
THREE BUSINESS DAYS PRIOR TO ANY SALE OF REGISTRABLE SHARES AND INSTRUCT ANY
TRANSFER AGENT AND REGISTRAR OF REGISTRABLE SHARES TO RELEASE ANY STOP TRANSFER
ORDERS IN RESPECT THEREOF.


(N)  TAKE ALL SUCH OTHER COMMERCIALLY REASONABLE ACTIONS AS ARE NECESSARY OR
ADVISABLE IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE
SHARES.


(O)  (A) INCLUDE IN SUCH REGISTRATION STATEMENT AND PROSPECTUS ANY INFORMATION
OR DISCLOSURE RELATED TO A HOLDER AS A SELLING STOCKHOLDER THEREUNDER REASONABLY
REQUESTED BY SUCH HOLDER AS MAY BE NECESSARY IN THE OPINION OF COUNSEL TO SUCH
HOLDER TO ENSURE COMPLIANCE WITH APPLICABLE SECURITIES LAWS AND (B) CONSIDER IN
GOOD FAITH WHETHER OR NOT TO INCLUDE IN SUCH REGISTRATION STATEMENT AND
PROSPECTUS ANY INFORMATION OR DISCLOSURE NOT RELATED TO A HOLDER AS A SELLING
STOCKHOLDER THEREUNDER REASONABLY REQUESTED BY SUCH HOLDER AS MAY BE NECESSARY
IN THE OPINION OF COUNSEL TO SUCH HOLDER TO ENSURE COMPLIANCE WITH APPLICABLE
SECURITIES LAWS.


(P)  TAKE ALL REASONABLE ACTION TO ENSURE THAT ANY FREE WRITING PROSPECTUS
PREPARED, AUTHORIZED OR APPROVED BY THE COMPANY AND UTILIZED IN CONNECTION WITH
ANY REGISTRATION COMPLIES IN ALL MATERIAL RESPECTS WITH THE SECURITIES ACT, IS
FILED IN ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED THEREBY, AND
IS RETAINED IN ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED
THEREBY.

If the Company has delivered a prospectus to the selling Holders of Registrable
Shares and after having done so such prospectus is amended to comply with the
requirements of the Securities Act, the Company shall promptly notify the
selling Holders of Registrable Shares and, if requested, the selling Holders of
Registrable Shares shall immediately cease making offers of Registrable Shares
and return all prospectuses to the Company.  The Company shall promptly provide
the selling Holders of Registrable Shares with revised prospectuses and,
following receipt of the revised prospectuses, the selling Holders of
Registrable Shares shall be free to resume making offers of the Registrable
Shares.

No Holder shall have any right to take any action to restrain, enjoin, or
otherwise delay any registration as the result of any controversy that might
arise with respect to the interpretation or implementation of this Agreement.

4.             Furnish Information.


(A)  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO TAKE
ANY ACTION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRATION OF ANY
HOLDER’S REGISTRABLE SHARES THAT SUCH HOLDER SHALL TAKE SUCH ACTIONS AND FURNISH
TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SHARES HELD BY
IT, AND THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES, AS MAY THEN BE
CUSTOMARILY PROVIDED BY SELLING STOCKHOLDERS AS THE COMPANY SHALL REASONABLY
REQUEST AND AS SHALL BE REQUIRED IN CONNECTION WITH ANY REGISTRATION,
QUALIFICATION OR COMPLIANCE REFERRED TO IN THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION (I) IN CONNECTION WITH AN UNDERWRITTEN OFFERING, ENTER INTO AN
APPROPRIATE UNDERWRITING AGREEMENT CONTAINING TERMS AND PROVISIONS THEN
CUSTOMARY IN AGREEMENTS OF THAT NATURE (IT BEING UNDERSTOOD THAT THE HOLDERS OF

6


--------------------------------------------------------------------------------





THE REGISTRABLE SHARES WHICH ARE TO BE DISTRIBUTED BY ANY UNDERWRITERS MAY, AT
THEIR OPTION, REQUIRE THAT ANY OR ALL OF THE CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF SUCH UNDERWRITERS UNDER SUCH UNDERWRITING AGREEMENT SHALL BE
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUCH HOLDER), (II) ENTER INTO SUCH
CUSTODY AGREEMENTS, POWERS OF ATTORNEY AND RELATED DOCUMENTS AT SUCH TIME AND ON
SUCH TERMS AND CONDITIONS AS MAY THEN BE CUSTOMARILY REQUIRED IN CONNECTION WITH
SUCH OFFERING AND (III) DISTRIBUTE THE REGISTRABLE SHARES ONLY IN ACCORDANCE
WITH AND IN THE MANNER OF THE DISTRIBUTION CONTEMPLATED BY THE APPLICABLE
REGISTRATION STATEMENT AND PROSPECTUS.  IN ADDITION, THE HOLDERS SHALL PROMPTLY
NOTIFY THE COMPANY OF ANY REQUEST BY THE SEC OR ANY STATE SECURITIES COMMISSION
OR AGENCY FOR ADDITIONAL INFORMATION OR FOR SUCH REGISTRATION STATEMENT OR
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED.


(B)  IF ANY SUCH REGISTRATION STATEMENT OR COMPARABLE STATEMENT UNDER “BLUE SKY”
LAWS REFERS TO ANY HOLDER BY NAME OR OTHERWISE AS THE HOLDER OF ANY SECURITIES
OF THE COMPANY, THEN SUCH HOLDER SHALL HAVE THE RIGHT TO REQUIRE (I) THE
INSERTION THEREIN OF LANGUAGE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SUCH HOLDER AND THE COMPANY, TO THE EFFECT THAT THE HOLDING BY SUCH HOLDER OF
SUCH SECURITIES IS NOT TO BE CONSTRUED AS A RECOMMENDATION BY SUCH HOLDER OF THE
INVESTMENT QUALITY OF THE COMPANY’S SECURITIES COVERED THEREBY AND THAT SUCH
HOLDING DOES NOT IMPLY THAT SUCH HOLDER WILL ASSIST IN MEETING ANY FUTURE
FINANCIAL REQUIREMENTS OF THE COMPANY, OR (II) IN THE EVENT THAT SUCH REFERENCE
TO SUCH HOLDER BY NAME OR OTHERWISE IS NOT IN THE JUDGMENT OF THE COMPANY, AS
ADVISED BY COUNSEL, REQUIRED BY THE SECURITIES ACT OR ANY SIMILAR FEDERAL
STATUTE OR ANY STATE “BLUE SKY” OR SECURITIES LAW THEN IN FORCE, THE DELETION OF
THE REFERENCE TO SUCH HOLDER.


(C)  THE COMPANY COVENANTS THAT (I)  SO LONG AS IT REMAINS SUBJECT TO THE
REPORTING PROVISIONS OF THE EXCHANGE ACT, IT WILL TIMELY FILE THE REPORTS
REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT OR THE EXCHANGE ACT
(INCLUDING, BUT NOT LIMITED TO, THE REPORTS UNDER SECTIONS 13 AND 15(D) OF THE
EXCHANGE ACT REFERRED TO IN SUBPARAGRAPH (C)(1) OF RULE 144 UNDER THE SECURITIES
ACT), AND (II) WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF REGISTRABLE SHARES
MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE
SUCH HOLDER TO SELL REGISTRABLE SHARES WITHOUT REGISTRATION UNDER THE SECURITIES
ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY (A) RULE 144 UNDER THE
SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME, OR (B) ANY
SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC.  UPON THE REQUEST OF
ANY HOLDER OF REGISTRABLE SHARES, THE COMPANY WILL DELIVER TO SUCH HOLDER A
WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS.

5.             Underwriting Requirements; Company Registration.


(A)  IN CONNECTION WITH ANY OFFERING UNDER SECTION 2 INVOLVING AN UNDERWRITING
OF SHARES BEING ISSUED BY THE COMPANY, THE COMPANY SHALL NOT BE REQUIRED TO
INCLUDE ANY HOLDER’S REGISTRABLE SHARES IN SUCH UNDERWRITING UNLESS SUCH HOLDER
ACCEPTS THE TERMS OF THE UNDERWRITING AS AGREED UPON BETWEEN THE COMPANY AND THE
UNDERWRITERS SELECTED BY IT (AND ENTERS INTO AN UNDERWRITING AGREEMENT WITH THE
UNDERWRITERS ON CUSTOMARY TERMS) (IT BEING UNDERSTOOD THAT THE HOLDERS OF THE
REGISTRABLE SHARES WHICH ARE TO BE DISTRIBUTED BY ANY UNDERWRITERS MAY, AT THEIR
OPTION, REQUIRE THAT ANY OR ALL OF THE CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF SUCH UNDERWRITERS UNDER SUCH UNDERWRITING AGREEMENT SHALL BE CONDITIONS
PRECEDENT TO THE OBLIGATIONS OF SUCH HOLDER), AND THEN ONLY IN SUCH QUANTITY AS
WILL NOT, IN THE REASONABLE OPINION OF THE UNDERWRITERS, JEOPARDIZE THE SUCCESS
OF THE OFFERING BY THE COMPANY.  IF THE TOTAL AMOUNT OF SECURITIES, INCLUDING
REGISTRABLE SHARES, REQUESTED BY STOCKHOLDERS TO BE INCLUDED IN SUCH OFFERING
EXCEEDS

7


--------------------------------------------------------------------------------





THE AMOUNT OF SECURITIES TO BE SOLD (OTHER THAN BY THE COMPANY) THAT THE
UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION IS COMPATIBLE WITH THE SUCCESS
OF THE OFFERING, THEN THE COMPANY SHALL BE REQUIRED TO INCLUDE IN THE OFFERING
ONLY THAT NUMBER OF SUCH SECURITIES, INCLUDING REGISTRABLE SHARES, WHICH THE
UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION WILL NOT JEOPARDIZE THE SUCCESS
OF THE OFFERING; PROVIDED, HOWEVER, THERE SHALL FIRST BE EXCLUDED FROM SUCH
REGISTRATION STATEMENT ALL SHARES OF COMMON STOCK SOUGHT TO BE INCLUDED THEREIN
BY (I) ANY DIRECTOR, CONSULTANT, OFFICER, OR EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY OTHER THAN RAM SASISEKHARAN, ROBERT S. LANGER, JR.,
GANESH VENKATARAMAN AND ALAN L. CRANE, (II) STOCKHOLDERS EXERCISING ANY
CONTRACTUAL OR INCIDENTAL REGISTRATION RIGHTS SUBORDINATE AND JUNIOR TO THE
RIGHTS OF THE PREFERRED HOLDERS OF REGISTRABLE SECURITIES (EACH AS DEFINED IN
THE EXISTING REGISTRATION RIGHTS AGREEMENT) AND THE HOLDERS AND
(III) STOCKHOLDERS WHO DO NOT HAVE CONTRACTUAL REGISTRATION RIGHTS.  IF AFTER
SUCH SHARES ARE EXCLUDED AND ANY REGISTRABLE SHARES REMAIN TO BE INCLUDED IN THE
OFFERING, THE UNDERWRITERS SHALL DETERMINE IN THEIR SOLE DISCRETION THAT THE
NUMBER OF SECURITIES WHICH REMAIN TO BE INCLUDED IN THE OFFERING EXCEEDS THE
AMOUNT OF SECURITIES TO BE SOLD THAT THE UNDERWRITERS DETERMINE IS COMPATIBLE
WITH THE SUCCESS OF THE OFFERING, THEN (A) IN THE CONTEXT OF A SECTION 2
OFFERING, PRIOR TO EXCLUDING ANY SHARES FOR THE ACCOUNT OF ONE OR MORE
SECURITYHOLDERS PARTY TO THE EXISTING REGISTRATION RIGHTS AGREEMENT, THE COMPANY
SHALL FIRST EXCLUDE, ON A PRO RATA BASIS, THAT NUMBER OF REGISTRABLE SHARES AND
SECURITIES TO BE REGISTERED FOR THE ACCOUNT OF HOLDERS OF REGISTRATION RIGHTS
GRANTED AFTER THE DATE HEREOF WHICH THE UNDERWRITERS DETERMINE IN THEIR SOLE
DISCRETION WILL JEOPARDIZE THE SUCCESS OF THE OFFERING AND (B) IN THE CONTEXT OF
A SECTION 7 OFFERING, PRIOR TO EXCLUDING ANY SHARES FOR THE ACCOUNT OF ANY
HOLDER, ALL SECURITIES TO BE REGISTERED FOR THE ACCOUNT OF HOLDERS OF
REGISTRATION RIGHTS GRANTED AFTER THE DATE HEREOF SHALL BE EXCLUDED FROM SUCH
REGISTRATION STATEMENT.  ANY REGISTRABLE SHARES TO BE INCLUDED IN THE OFFERING
SHALL BE APPORTIONED PRO RATA AMONG THE HOLDERS PROVIDING NOTICE OF THEIR DESIRE
TO PARTICIPATE IN THE OFFERING ACCORDING TO THE TOTAL AMOUNT OF SECURITIES
ENTITLED TO BE INCLUDED THEREIN OWNED BY EACH SELLING HOLDER OR IN SUCH OTHER
PROPORTIONS AS SHALL MUTUALLY BE AGREED TO BY SUCH HOLDERS.  FOR PURPOSES OF THE
PRECEDING TWO SENTENCES AND THE LAST SENTENCE OF THE FOLLOWING PARAGRAPH
CONCERNING APPORTIONMENT, FOR ANY SELLING HOLDER OR OTHER STOCKHOLDER WHICH IS A
PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATION, THE PARTNERS, MEMBERS,
RETIRED MEMBERS, RETIRED PARTNERS, AND STOCKHOLDERS OF SUCH HOLDER OR
STOCKHOLDER, OR THE ESTATES AND FAMILY MEMBERS OF ANY SUCH PARTNERS, MEMBERS,
RETIRED MEMBERS AND RETIRED PARTNERS AND ANY TRUSTS FOR THE BENEFIT OF ANY OF
THE FOREGOING PERSONS SHALL BE DEEMED TO BE A SINGLE “SELLING HOLDER” OR
“SELLING STOCKHOLDER” AND ANY PRO RATA REDUCTION WITH RESPECT TO SUCH “SELLING
HOLDER” OR “SELLING STOCKHOLDER” SHALL BE BASED UPON THE AGGREGATE AMOUNT OF
SHARES CARRYING REGISTRATION RIGHTS OWNED BY ALL ENTITIES AND INDIVIDUALS
INCLUDED IN SUCH “SELLING HOLDER” OR “SELLING STOCKHOLDER,” AS DEFINED IN THIS
SENTENCE.


(B)  IF THE TOTAL AMOUNT OF SECURITIES REQUESTED BY STOCKHOLDERS TO BE INCLUDED
IN AN OFFERING FOR THE ACCOUNT OF ONE OR MORE SECURITYHOLDERS PARTY TO THE
EXISTING REGISTRATION RIGHTS AGREEMENT, INCLUDING REGISTRABLE SHARES SO
REQUESTED TO BE INCLUDED IN SUCH OFFERING, EXCEEDS THE AMOUNT OF SECURITIES TO
BE SOLD THAT THE UNDERWRITERS DETERMINE IN THEIR SOLE DISCRETION IS COMPATIBLE
WITH THE SUCCESS OF THE OFFERING, THEN ALL REGISTRABLE SHARES SHALL BE EXCLUDED
FROM SUCH REGISTRATION STATEMENT.  ANY REGISTRABLE SHARES TO BE INCLUDED IN THE
OFFERING SHALL BE APPORTIONED PRO RATA AMONG THE HOLDERS PROVIDING NOTICE OF
THEIR DESIRE TO PARTICIPATE IN THE OFFERING ACCORDING TO THE TOTAL AMOUNT OF
SECURITIES ENTITLED TO BE INCLUDED THEREIN OWNED BY EACH SELLING HOLDER OR IN
SUCH OTHER PROPORTIONS AS SHALL MUTUALLY BE AGREED TO BY SUCH HOLDERS.

8


--------------------------------------------------------------------------------





(C)  IF, AS A RESULT OF THE PRORATION PROVISIONS OF THIS SECTION, ANY HOLDER
SHALL NOT BE ENTITLED TO INCLUDE ALL REGISTRABLE SHARES IN A REGISTRATION THAT
SUCH HOLDER HAS REQUESTED BE INCLUDED, SUCH HOLDER MAY ELECT TO WITHDRAW ITS
REQUEST TO INCLUDE REGISTRABLE SHARES IN SUCH REGISTRATION OR MAY REDUCE THE
NUMBER REQUESTED TO BE INCLUDED; PROVIDED, HOWEVER, THAT (X) SUCH REQUEST MUST
BE MADE IN WRITING PRIOR TO THE EARLIER OF THE EXECUTION OF THE UNDERWRITING
AGREEMENT OR THE EXECUTION OF THE CUSTODY AGREEMENT WITH RESPECT TO SUCH
REGISTRATION AND (Y) SUCH WITHDRAWAL SHALL BE IRREVOCABLE AND, AFTER MAKING SUCH
WITHDRAWAL, SUCH HOLDER SHALL NO LONGER HAVE ANY RIGHT TO INCLUDE REGISTRABLE
SHARES IN THE REGISTRATION AS TO WHICH SUCH WITHDRAWAL WAS MADE.


(D)  IN CONNECTION WITH ANY UNDERWRITINGS OF SHARES TO BE REGISTERED UNDER
SECTION 2, THE COMPANY SHALL HAVE THE RIGHT TO DESIGNATE THE MANAGING
UNDERWRITER OR UNDERWRITERS.

6.             Company Registration Expenses.  All expenses incurred in
connection with any registration pursuant to Section 2, including, without
limitation, any additional registration and qualification fees and any
additional fees and disbursements of counsel to the Company that result from the
inclusion of securities held by the selling Holders in such registration, shall
be borne by the Company.  Notwithstanding the foregoing, expenses to be borne by
the Company in connection with any registration pursuant to Section 2 shall
exclude underwriters’ discounts and commissions and the fees and disbursements
of attorneys (other than the reasonable fees and disbursements of one special
counsel for the selling Holders collectively in an amount not to exceed
$25,000), accountants and other agents of the Holders and those expenses set
forth in Section 3(d) incurred in connection with the qualification of
securities in certain jurisdictions that are required to be borne by selling
stockholders.

7.             Demand Registrations.


(A)  IF (I) THE COMPANY SHALL RECEIVE A WRITTEN REQUEST (SPECIFYING THAT IT IS
BEING MADE PURSUANT TO THIS SECTION 7) FROM ONE OR MORE HOLDERS THAT THE COMPANY
FILE A REGISTRATION STATEMENT ON FORM S-3 (OR ANY SUCCESSOR FORM TO FORM S-3
REGARDLESS OF ITS DESIGNATION) (OR, IF THE COMPANY IS NOT THEN A REGISTRANT
ENTITLED AT SUCH TIME TO USE FORM S-3 (OR ANY FORM TO FORM S-3 REGARDLESS OF ITS
DESIGNATION) TO REGISTER SUCH SHARES, A FORM S-1 (OR ANY SUCCESSOR FORM TO FORM
S-1 REGARDLESS OF DESIGNATION) FOR A PUBLIC OFFERING OF REGISTRABLE SHARES
(WHETHER BY UNDERWRITING OR OTHERWISE) THE REASONABLE ANTICIPATED AGGREGATE
PRICE TO THE PUBLIC OF WHICH WOULD EQUAL OR EXCEED $3,000,000 (A “DEMAND
REGISTRATION REQUEST”), THEN THE COMPANY SHALL PROMPTLY NOTIFY ALL OTHER HOLDERS
OF SUCH REQUEST AND SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL
REGISTRABLE SHARES THAT HOLDERS, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF ANY
SUCH WRITTEN NOTICE, HAVE REQUESTED BE REGISTERED TO BE REGISTERED AS SOON AS
REASONABLY PRACTICABLE THEREAFTER.


(B)  NOTWITHSTANDING THE FOREGOING, (I) THE COMPANY SHALL NOT BE OBLIGATED TO
EFFECT A REGISTRATION PURSUANT TO SECTION 7(A) DURING THE PERIOD STARTING WITH
THE DATE NINETY (90) DAYS PRIOR TO THE COMPANY’S ESTIMATED DATE OF FILING OF,
AND ENDING ON A DATE NINETY (90) DAYS FOLLOWING THE EFFECTIVE DATE OF, A
REGISTRATION STATEMENT PERTAINING TO AN UNDERWRITTEN PUBLIC OFFERING OF
SECURITIES FOR THE ACCOUNT OF THE COMPANY, PROVIDED, THAT THE COMPANY IS
ACTIVELY EMPLOYING IN GOOD FAITH ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AND THAT THE COMPANY’S ESTIMATE
OF THE DATE OF FILING SUCH REGISTRATION STATEMENT IS MADE IN GOOD FAITH;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL FILE A

9


--------------------------------------------------------------------------------





REGISTRATION STATEMENT UPON THE REQUEST OF ONE OR MORE HOLDERS PURSUANT TO
SECTION 7(A) AFTER NINETY (90) DAYS HAVE ELAPSED AFTER THE ESTIMATED DATE OF
FILING OF SUCH REGISTRATION STATEMENT PERTAINING TO AN UNDERWRITTEN PUBLIC
OFFERING OF SECURITIES FOR THE ACCOUNT OF THE COMPANY; AND PROVIDED, FURTHER,
THAT THE COMPANY SHALL ONLY BE PERMITTED TO DELAY PURSUANT TO THIS
SECTION 7(B)(I) THE FILING OF A REGISTRATION STATEMENT REQUESTED TO BE FILED BY
ONE OR MORE HOLDERS PURSUANT TO SECTION 7(A) ONCE IN ANY 12-MONTH PERIOD;
(II) THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT (X) MORE THAN THREE
REGISTRATIONS PURSUANT TO SECTION 7(A) ON FORM S-1 (OR ANY SUCCESSOR FORM) AND
(Y) MORE THAN TWO REGISTRATIONS PURSUANT TO SECTION 7(A) IN ANY TWELVE MONTH
PERIOD, AND (III) IF THE COMPANY SHALL FURNISH TO THE HOLDERS A CERTIFICATE
SIGNED BY THE PRESIDENT OF THE COMPANY STATING THAT IN THE GOOD FAITH JUDGMENT
OF THE BOARD OF DIRECTORS IT WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY OR
ITS STOCKHOLDERS FOR A REGISTRATION STATEMENT TO BE FILED (A “VALID BUSINESS
REASON”) IN THE NEAR FUTURE, THEN THE COMPANY’S OBLIGATION TO USE ITS REASONABLE
BEST EFFORTS TO FILE A REGISTRATION STATEMENT SHALL BE DEFERRED UNTIL SUCH VALID
BUSINESS REASON NO LONGER EXISTS; PROVIDED THAT COMPANY MAY EXERCISE ITS RIGHT
TO DELAY FILING A REGISTRATION STATEMENT PURSUANT TO THIS SECTION 7(B)(III) OR
TO SUSPEND THE USE OF A PROSPECTUS INCLUDED IN AN EFFECTIVE REGISTRATION
STATEMENT PURSUANT TO SECTION 13(F) FOR AN AGGREGATE PERIOD NOT TO EXCEED NINETY
(90) DAYS IN ANY 12-MONTH PERIOD.  THE COMPANY SHALL GIVE NOTICE OF ITS
DETERMINATION TO DELAY OR SUSPEND A REGISTRATION STATEMENT AND OF THE FACT THAT
THE VALID BUSINESS REASON FOR SUCH DELAY OR SUSPENSION NO LONGER EXISTS, IN EACH
CASE, PROMPTLY AFTER THE OCCURRENCE THEREOF.


(C)  IF ANY REGISTRATION STATEMENT PURSUANT TO THIS SECTION 7 OR ANY SUBSEQUENT
REGISTRATION (AS DEFINED BELOW) CEASES TO BE EFFECTIVE FOR ANY REASON AT ANY
TIME DURING THE EFFECTIVENESS PERIOD, THE COMPANY SHALL USE REASONABLE BEST
EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF ANY ORDER SUSPENDING THE
EFFECTIVENESS THEREOF, AND IN ANY EVENT SHALL WITHIN FORTY-FIVE (45) DAYS OF
SUCH CESSATION OF EFFECTIVENESS AMEND SUCH REGISTRATION STATEMENT IN A MANNER TO
OBTAIN THE WITHDRAWAL OF THE ORDER SUSPENDING THE EFFECTIVENESS THEREOF, OR FILE
AN ADDITIONAL REGISTRATION STATEMENT, COVERING ALL OF THE REGISTRABLE SHARES
COVERED BY SUCH PRIOR REGISTRATION STATEMENT (A “SUBSEQUENT REGISTRATION”).  IF
A SUBSEQUENT REGISTRATION IS FILED, THE COMPANY SHALL USE REASONABLE BEST
EFFORTS TO CAUSE THE SUBSEQUENT REGISTRATION TO BE DECLARED EFFECTIVE UNDER THE
SECURITIES ACT AS SOON AS PRACTICABLE AFTER SUCH FILING AND TO KEEP SUCH
SUBSEQUENT REGISTRATION CONTINUOUSLY EFFECTIVE FOR THE REMAINDER OF THE
EFFECTIVENESS PERIOD PLUS THE NUMBER OF DAYS DURING WHICH THE REGISTRATION
STATEMENT REPLACED BY THE SUBSEQUENT REGISTRATION CEASED TO BE EFFECTIVE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN THE FILING BY THE
COMPANY OF A SUBSEQUENT REGISTRATION SHALL NOT BE COUNTED FOR PURPOSES OF
LIMITATIONS ON THE NUMBER OF REGISTRATION STATEMENTS THE COMPANY IS REQUIRED TO
EFFECT PURSUANT TO THIS SECTION 7.


(D)  IF THE COMPANY FILES ANY SHELF REGISTRATION STATEMENT FOR THE BENEFIT OF
THE HOLDERS OF ANY OF ITS SECURITIES OTHER THAN THE HOLDERS, THE COMPANY AGREES
THAT IT SHALL INCLUDE IN SUCH REGISTRATION STATEMENT SUCH DISCLOSURES AS MAY BE
REQUIRED BY RULE 430B (REFERRING TO THE UNNAMED SELLING SECURITY HOLDERS IN A
GENERIC MANNER BY IDENTIFYING THE INITIAL OFFERING OF THE SECURITIES TO THE
HOLDERS) IN ORDER TO ENSURE THAT THE HOLDERS MAY BE ADDED TO SUCH SHELF
REGISTRATION STATEMENT, IF THE COMPANY SO ELECTS, AT A LATER TIME THROUGH THE
FILING OF A PROSPECTUS SUPPLEMENT RATHER THAN A POST-EFFECTIVE AMENDMENT.


(E)  THE HOLDERS’ RIGHTS TO REGISTRATION UNDER THIS SECTION 7 ARE IN ADDITION
TO, AND NOT IN LIEU OF, THEIR RIGHTS TO REGISTRATION UNDER SECTION 2 OF THIS
AGREEMENT.

10


--------------------------------------------------------------------------------




8.             Underwriting Requirements; Demand Registrations.


(A)  IF THE HOLDERS INTEND TO DISTRIBUTE THE REGISTRABLE SHARES COVERED BY THEIR
REQUEST BY MEANS OF AN UNDERWRITING, THEY SHALL SO ADVISE THE COMPANY AS A PART
OF THEIR REQUEST MADE PURSUANT TO SECTION 7(A), AND THE COMPANY SHALL INCLUDE
SUCH INFORMATION IN ITS WRITTEN NOTICE REFERRED TO IN SECTION 7(A).  IN SUCH
EVENT, (I) THE RIGHT OF ANY OTHER HOLDER TO INCLUDE ITS REGISTRABLE SHARES IN
SUCH REGISTRATION PURSUANT TO SECTION 2 OR 7(A), AS THE CASE MAY BE, SHALL BE
CONDITIONED UPON SUCH OTHER HOLDER’S PARTICIPATION IN SUCH UNDERWRITING ON THE
TERMS SET FORTH HEREIN, AND (II) ALL HOLDERS INCLUDING REGISTRABLE SHARES IN
SUCH REGISTRATION SHALL ENTER INTO AN UNDERWRITING AGREEMENT UPON CUSTOMARY
TERMS WITH THE UNDERWRITER OR UNDERWRITERS MANAGING THE OFFERING ON THE TERMS
SET FORTH HEREIN.  IN CONNECTION WITH ANY OFFERING UNDER SECTION 7(A) INVOLVING
AN UNDERWRITTEN REGISTRATION, IF THE MANAGING UNDERWRITER DETERMINES THAT THE
TOTAL AMOUNT OF REGISTRABLE SHARES REQUESTED BY THE HOLDERS, TOGETHER WITH OTHER
SECURITIES REQUESTED BY STOCKHOLDERS TO BE INCLUDED IN SUCH OFFERING, EXCEEDS
THE AMOUNT OF SECURITIES THAT THE MANAGING UNDERWRITER DETERMINES IN ITS
REASONABLE JUDGMENT IS COMPATIBLE WITH THE SUCCESS OF THE OFFERING, THEN THE
NUMBER OF REGISTRABLE SHARES TO BE INCLUDED IN SUCH OFFERING SHALL BE ALLOCATED
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 5.


(B)  IN CONNECTION WITH ANY UNDERWRITINGS OF SHARES TO BE REGISTERED UNDER
SECTION 7(A), A MAJORITY IN INTEREST OF THE HOLDERS PARTICIPATING IN SUCH
REGISTRATION SHALL HAVE THE RIGHT TO DESIGNATE THE MANAGING UNDERWRITER OR
UNDERWRITERS (SUCH MANAGING UNDERWRITER OR UNDERWRITERS TO BE REASONABLY
ACCEPTABLE TO THE COMPANY).

9.             Expenses of Demand Registration.  All expenses incurred in
connection with any registration pursuant to Section 7, including, without
limitation, all registration and qualification fees, printers’ and accounting
fees, fees and disbursements of counsel for the Company, shall be borne by the
Company.  Notwithstanding the foregoing, expenses to be borne by the Company in
connection with any registration pursuant to Section 7 shall exclude
underwriters’ discounts and commissions and the fees and disbursements of
attorneys (other than the reasonable fees and disbursements of one special
counsel for the selling Holders collectively in an amount not to exceed
$25,000), accountants and other agents of the Holders.

10.          Indemnification.  In the event any Registrable Shares are included
in a registration statement under this Agreement:


(A)  TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS EACH HOLDER OWNING REGISTRABLE SHARES INCLUDED IN A REGISTRATION
STATEMENT PURSUANT TO THIS AGREEMENT, ANY UNDERWRITER (AS DEFINED IN THE
SECURITIES ACT) FOR A HOLDER, AND EACH PERSON, IF ANY, WHO CONTROLS ANY SUCH
HOLDER OR UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, AND EXPENSES
(INCLUDING REASONABLE FEES OF COUNSEL AND ANY AMOUNTS PAID IN ANY SETTLEMENT
EFFECTED WITH THE COMPANY’S CONSENT) TO WHICH THEY MAY BECOME SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED ON (I) ANY
UNTRUE OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, INCLUDING, WITHOUT LIMITATION, ANY PRELIMINARY
PROSPECTUS, “ISSUER FREE WRITING PROSPECTUS” (AS DEFINED IN THE SECURITIES ACT)
OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
TOGETHER WITH THE DOCUMENTS INCORPORATED BY REFERENCE THEREIN, (II) THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED

11


--------------------------------------------------------------------------------





THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
(III) ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY
STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED UNDER ANY THEREOF
RELATING TO ACTION OR INACTION BY THE COMPANY IN CONNECTION WITH ANY SUCH
REGISTRATION; AND WILL PROMPTLY REIMBURSE EACH SUCH HOLDER, UNDERWRITER, OR
CONTROLLING PERSON OR OTHER PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY, OR ACTION AS SUCH EXPENSES ARE INCURRED, PROVIDED,
HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 10(A) SHALL NOT
APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY
OR ACTION IF SUCH SETTLEMENT DOES NOT INCLUDE A RELEASE OF THE COMPANY FROM ALL
LIABILITY IN RESPECT OF SUCH CLAIM AND IS EFFECTED WITHOUT THE CONSENT OF THE
COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) NOR SHALL
THE COMPANY BE LIABLE IN ANY SUCH CASE FOR ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION TO THE EXTENT THAT IT (I) ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE IN CONNECTION WITH SUCH REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS,
ISSUER FREE WRITING PROSPECTUS, FINAL PROSPECTUS, OR AMENDMENTS OR SUPPLEMENTS
THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION BY OR ON
BEHALF OF ANY SUCH HOLDER, UNDERWRITER OR CONTROLLING PERSON, (II) IS CAUSED BY
THE FAILURE OF A HOLDER TO DELIVER, AT OR PRIOR TO WRITTEN CONFIRMATION OF THE
SALE OF SUCH SECURITIES TO SUCH PERSON, A COPY OF THE PRELIMINARY PROSPECTUS, AS
THEN AMENDED OR SUPPLEMENTED, RELATING TO SUCH REGISTRABLE SHARES, IN CONNECTION
WITH A PURCHASE, IF THE COMPANY HAD PREVIOUSLY FURNISHED COPIES THEREOF TO SUCH
HOLDER OR (III) IS CAUSED BY SUCH HOLDER’S DISPOSITION OF REGISTRABLE SHARES
DURING ANY PERIOD DURING WHICH SUCH HOLDER IS OBLIGATED TO DISCONTINUE ANY
DISPOSITION OF REGISTRABLE SHARES UNDER SECTION 13.  SUCH INDEMNITY AND
REIMBURSEMENT OF EXPENSES SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF SUCH SECURITIES BY SUCH HOLDER.


(B)  TO THE EXTENT PERMITTED BY LAW, EACH HOLDER OWNING REGISTRABLE SHARES
INCLUDED IN A REGISTRATION STATEMENT PURSUANT TO THIS AGREEMENT WILL, SEVERALLY
AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS
AND OFFICERS, EACH UNDERWRITER (WITHIN THE MEANING OF THE SECURITIES ACT), IF
ANY, FOR THE COMPANY, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY OR ANY
UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY OR ANY SUCH DIRECTOR,
OFFICER, CONTROLLING PERSON OR UNDERWRITER MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THERETO) ARISE OUT OF OR ARE BASED ON (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN
SUCH REGISTRATION STATEMENT, INCLUDING ANY PRELIMINARY PROSPECTUS, ISSUER FREE
WRITING PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
RELATING TO AND FURNISHED TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION; AND WILL PROMPTLY REIMBURSE THE COMPANY OR
ANY SUCH DIRECTOR, OFFICER, CONTROLLING PERSON OR UNDERWRITER FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER,
THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 10(B) SHALL NOT APPLY TO
AMOUNTS PAID IN

12


--------------------------------------------------------------------------------





SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT DOES NOT INCLUDE A RELEASE OF SUCH HOLDER FROM ALL LIABILITY IN
RESPECT OF SUCH CLAIM AND IS EFFECTED WITHOUT THE CONSENT OF SUCH HOLDER (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) AND, PROVIDED, FURTHER,
THAT NO HOLDER SHALL HAVE ANY LIABILITY UNDER THIS SECTION 10(B) IN EXCESS OF
THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER IN THE RELEVANT PUBLIC
OFFERING.  SUCH INDEMNITY AND REIMBURSEMENT OF EXPENSES SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH
INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES BY SUCH
HOLDER.


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 10 OF
NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS
SECTION 10, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT THEREOF
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTICED, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY
SATISFACTORY TO THE INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), PROVIDED, THAT IF IN THE REASONABLE OPINION OF OUTSIDE COUNSEL TO ANY
INDEMNIFIED PARTY A CONFLICT OF INTEREST BETWEEN ANY INDEMNIFIED AND
INDEMNIFYING PARTIES MAY EXIST IN RESPECT OF SUCH CLAIM, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO CONTINUE ITS OWN DEFENSE OF SUCH CLAIM AND RETAIN ONE
FIRM OF COUNSEL IN CONNECTION THEREWITH AND THE INDEMNIFYING PARTY SHALL BE
LIABLE FOR ANY EXPENSES THEREFOR.  THE FAILURE TO NOTIFY AN INDEMNIFYING PARTY
PROMPTLY OF THE COMMENCEMENT OF ANY SUCH ACTION, IF MATERIALLY PREJUDICIAL TO
SUCH PARTY’S ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNIFYING
PARTY OF ANY LIABILITY TO THE INDEMNIFIED PARTY UNDER THIS SECTION 10 TO THE
EXTENT OF SUCH MATERIAL PREJUDICE, BUT THE OMISSION SO TO NOTIFY THE
INDEMNIFYING PARTY WILL NOT RELIEVE AN INDEMNIFYING PARTY OF ANY LIABILITY THAT
SUCH PARTY MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS
SECTION 10.


(D)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 10 IS REQUIRED BY ITS
TERMS BUT IS FOR ANY REASON HELD TO BE UNAVAILABLE TO OR OTHERWISE INSUFFICIENT
TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 10(A) OR SECTION 10(B) IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO
HEREIN, THEN EACH APPLICABLE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES REFERRED TO HEREIN (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULTS OF THE COMPANY AND THE SELLING
HOLDERS IN CONNECTION WITH THE STATEMENTS OR OMISSIONS DESCRIBED IN SUCH
SECTION 10(A) OR SECTION 10(B) WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES, OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE
IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE FAULTS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO
THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE SELLING HOLDERS FROM THE
OFFERING OF SECURITIES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RESPECTIVE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE SELLING HOLDERS
SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL PRICE PAID TO THE
COMPANY AND THE SELLING HOLDERS, RESPECTIVELY, FOR THE SECURITIES SOLD BY THEM
IN THE OFFERING.  THE RELATIVE FAULT OF THE COMPANY AND THE SELLING HOLDERS
SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION
TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR THE
SELLING HOLDERS AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION. 
THE AMOUNT PAID OR PAYABLE

13


--------------------------------------------------------------------------------





BY A PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN THIS SECTION 10, ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY
INCURRED BY SUCH PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY ACTION
OR CLAIM.  THE PROVISIONS SET FORTH IN SECTION 10(C) WITH RESPECT TO NOTICE OF
COMMENCEMENT OF ANY ACTION SHALL APPLY IF A CLAIM FOR CONTRIBUTION IS TO BE MADE
UNDER THIS SECTION 10(D); PROVIDED, HOWEVER, THAT NO ADDITIONAL NOTICE SHALL BE
REQUIRED WITH RESPECT TO ANY ACTION FOR WHICH NOTICE HAS BEEN GIVEN UNDER
SECTION 10(C) FOR PURPOSES OF INDEMNIFICATION.  THE COMPANY AND THE SELLING
HOLDERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT
TO THIS SECTION 10 WERE DETERMINED SOLELY BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THIS SECTION.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 10(D), NO HOLDER SHALL BE REQUIRED TO CONTRIBUTE AN AMOUNT IN EXCESS OF
THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH HOLDER IN THE RELEVANT PUBLIC
OFFERING, LESS THE AMOUNT OF ANY INDEMNIFICATION PAYMENT MADE BY SUCH
INDEMNIFYING PARTY PURSUANT TO SECTION 10.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


(E)  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE PROVISIONS ON
INDEMNIFICATION CONTAINED IN THE UNDERWRITING AGREEMENTS ENTERED INTO AMONG THE
HOLDERS, THE COMPANY AND THE UNDERWRITERS IN CONNECTION WITH AN UNDERWRITTEN
PUBLIC OFFERING ARE IN CONFLICT WITH THE FOREGOING PROVISIONS, THE PROVISIONS IN
THE UNDERWRITING AGREEMENT SHALL BE CONTROLLING AS TO THE REGISTRABLE SHARES
INCLUDED IN THE PUBLIC OFFERING.


(F)  THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED HEREIN SHALL BE IN
ADDITION TO ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH ANY
INDEMNIFIED PARTY MAY HAVE PURSUANT TO LAW OR CONTRACT AND SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE OR
OMITTED BY OR ON BEHALF OF ANY INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER
OF THE REGISTRABLE SHARES BY ANY SUCH PARTY.


(G)  THE INDEMNIFICATION AND CONTRIBUTION REQUIRED BY THIS SECTION 10 SHALL BE
MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE
INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR EXPENSE, LOSS,
DAMAGE OR LIABILITY IS INCURRED.

11.          Transfer of Registration Rights.  The registration rights and
obligations of the Investor under this Agreement with respect to any Registrable
Shares may be transferred only to one or more Affiliates of the Investor;
provided, however, that (a) the Company shall be given written notice by the
Investor at the time of any permitted transfer stating the name and address of
the transferee and identifying the securities with respect to which the rights
and obligations under this Agreement are being assigned and (b) the transferee
shall execute an agreement to be bound by the terms of this Agreement.  For the
avoidance of doubt, this Section 11 shall not restrict the Holders ability to
sell or otherwise transfer any Registrable Shares.

12.          Mergers, Etc.  The Company shall not, directly or indirectly, enter
into any merger, consolidation or reorganization in which the Company shall not
be the surviving corporation unless the proposed surviving corporation shall,
prior to such merger, consolidation or reorganization, agree in writing to
assume the obligations of the Company under this Agreement to register
Registrable Shares (but not any other obligations hereunder), and for that
purpose references hereunder to “Registrable Shares” shall be deemed to be
references to the

14


--------------------------------------------------------------------------------




securities which the Holders would be entitled to receive in exchange for
Registrable Shares under any such merger, consolidation or reorganization;
provided, however, that the provisions of this Agreement shall not apply in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving corporation if the holders of Registrable Shares are entitled to
receive in exchange therefor (i) cash or (ii) securities of the acquiring
corporation which may be immediately sold to the public without registration
under the Securities Act.

13.          Future Events.  The Company will notify each Holder participating
in a registration of the occurrence of any of the following events of which the
Company is actually aware, and (in the case of clauses (c) through (f) below)
when so notified, each Holder will immediately discontinue any disposition of
Registrable Shares until notified by the Company that such event is no longer
applicable:


(A)  WHEN THE REGISTRATION STATEMENT, ANY PRE-EFFECTIVE AMENDMENT, THE
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT RELATED THERETO, ANY POST-EFFECTIVE
AMENDMENT TO THE REGISTRATION STATEMENT OR ANY FREE WRITING PROSPECTUS HAS BEEN
FILED AND, WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE;


(B)  OF ANY REQUEST BY THE SEC OR STATE SECURITIES AUTHORITY FOR AMENDMENTS OR
SUPPLEMENTS TO THE REGISTRATION STATEMENT OR THE PROSPECTUS RELATED THERETO OR
FOR ADDITIONAL INFORMATION;


(C)  IF AT ANY TIME THE REPRESENTATIONS AND WARRANTIES CONTEMPLATED BY ANY
UNDERWRITING AGREEMENT, SECURITIES SALE AGREEMENT OR OTHER SIMILAR AGREEMENT
RELATING TO THE OFFERING SHALL CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS;


(D)  THE ISSUANCE BY THE SEC OR ANY STATE SECURITIES COMMISSION OR AGENCY OF ANY
STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE
INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE (IN WHICH CASE THE COMPANY WILL
USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER OR
THE CESSATION OF ANY SUCH PROCEEDINGS);


(E)  THE EXISTENCE OF ANY FACT WHICH MAKES UNTRUE ANY MATERIAL STATEMENT MADE IN
THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE OR ANY FREE WRITING PROSPECTUS OR THE INFORMATION CONVEYED TO ANY
PURCHASER AT THE TIME OF SALE TO SUCH PURCHASER OR WHICH REQUIRES THE MAKING OF
ANY CHANGES IN THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT
INCORPORATED THEREIN BY REFERENCE OR ANY FREE WRITING PROSPECTUS OR THE
INFORMATION CONVEYED TO ANY PURCHASER AT THE TIME OF SALE TO SUCH PURCHASER IN
ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (IN WHICH CASE THE COMPANY
WILL USE ITS REASONABLE BEST EFFORTS TO AMEND THE APPLICABLE DOCUMENT TO CORRECT
THE DEFICIENCY); OR


(F)  IN THE EVENT THAT, IN THE JUDGMENT OF THE COMPANY, IT IS ADVISABLE TO
SUSPEND USE OF A PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT DUE TO PENDING
MATERIAL DEVELOPMENTS OR OTHER EVENTS THAT HAVE NOT YET BEEN PUBLICLY DISCLOSED
AND AS TO WHICH THE COMPANY BELIEVES PUBLIC DISCLOSURE WOULD BE DETRIMENTAL TO
THE COMPANY; PROVIDED, HOWEVER, THAT COMPANY MAY EXERCISE ITS RIGHT TO SUSPEND
THE USE OF A PROSPECTUS INCLUDED IN AN EFFECTIVE REGISTRATION STATEMENT PURSUANT
TO THIS SECTION 13(F) OR TO DELAY FILING A REGISTRATION STATEMENT PURSUANT TO
SECTION 7(B)(III) FOR AN AGGREGATE PERIOD NOT TO EXCEED NINETY (90) DAYS IN ANY
12-MONTH PERIOD.

15


--------------------------------------------------------------------------------




14.          Termination.  Sections 2 through 13 and Sections 15 through 17 of
this Agreement shall terminate on the date on which no Holder holds any
Registrable Shares.  All other provisions of this Agreement shall terminate in
accordance with their respective terms.

15.          Stand-Off Agreement.  Each Holder agrees that in the event the
Company proposes to file a registration statement for an underwritten public
offering of its securities, upon the request of the underwriters managing such
public offering, such Holder will execute a customary lock-up agreement, whereby
such Holder shall agree not to sell or otherwise dispose the Registrable Shares
or other securities of the Company held by such Holder (other than as part of
such registration) without the prior written consent of the underwriters for a
period not to exceed ninety (90) days from the effective date of the
registration; provided, however, that all officers and directors of the Company
and stockholders holding in excess of 5% of the Common Stock enter into similar
agreements.  Any Holder receiving any written notice from the Company regarding
the Company’s plans to file a registration statement shall treat such notice
confidentially and shall not disclose such information to any Person.

16.          Other Registration Rights Agreements.  The Company agrees that if
any other registration rights agreement entered into after the date of this
Agreement with respect to any of its securities contains terms which are more
favorable to, or less restrictive on, the other party thereto than the terms and
conditions contained in Sections 2 through 10, Section 12, Section 13 and
Section 15 of this Agreement are to the Holders, then the Company shall provide
the Holders the option to replace the terms and conditions contained in Sections
2 through 10, Section 12, Section 13 and Section 15 of this Agreement in their
entirety with the terms and conditions of such other registration right
agreement relating to registration.

17.          Inspection.  The Company shall, upon reasonable prior notice to the
Company, permit authorized representatives of the Holders (x) to visit and
inspect any of the properties of the Company including its books of accounts
(and to make copies thereof and take extracts therefrom), and to discuss the
affairs, finances and accounts of the Company with its officers, administrative
employees and independent accountants and (y) at least twice per year, to meet
with the Chairman of the Company’s Board of Directors and other Directors of the
Company all at the expense of the Holders and at such reasonable times and as
often as may be reasonably. Investor’s right to receive the information
described herein shall not apply to, and the Company have the right to omit
certain information, if the Company’s Board of Directors determines that such
exclusion or omission is necessary: (i) in order to preserve the Company’s
attorney-client privilege; (ii) in order to fulfill the Company’s obligations
with respect to confidential or proprietary information of third parties
(provided that the Company shall use its commercially reasonable efforts to
obtain waivers or implement requisite procedures to enable reasonable access to
such information without violating such confidentiality); or (iii) because such
information relates to any particular matter in which the Investor or its
Affiliates have an interest that conflicts with the business of the Company. 
Investor agrees not to (A) use such information for any purpose other than
monitoring its investment in the Company, or (B) reveal to any Person outside of
Investor and its advisors any confidential information learned as a result of
the rights granted by this Section 17.

18.          Standstill.  Except as permitted by the terms of this Agreement,
the Purchase Agreement or the Collaboration and License Agreement or any other
collaboration agreement between the Company or any of its subsidiaries and the
Investor or any of its

16


--------------------------------------------------------------------------------




Affiliates, for a period commencing with the date of this Agreement and ending
on the earliest of (a) the termination of the MOU (or, if later entered into,
the Collaboration and License Agreement), (b) the Termination Date and (c) 24
months from the date of the Closing (as defined the Purchase Agreement),
Investor shall not, without the prior written consent of the Company or the
Company’s Board of Directors:  (i) acquire, offer to acquire, or agree to
acquire, directly or indirectly, by purchase or otherwise, voting securities or
direct or indirect rights to acquire any voting securities of the Company (A)
during such time that Investor beneficially owns (for purposes of Section 13(d)
of the Exchange Act) 13.5% or more of the voting power of the Company, or (B)
which when added to the Common Stock then owned by Investor and its Affiliates,
would result in Investor and its Affiliates beneficially owning (for purposes of
Section 13(d) of the Exchange Act) more than 13.5% of the voting power of the
Company (it being understood, for the avoidance of doubt, that for purposes of
this clause (i) that the Investor shall not be deemed to have acquired any such
securities of the Company as the result of an acquisition of voting securities
by the Company which, by reducing the number of shares outstanding, increases
the proportionate number of shares beneficially owned by the Investor or its
Affiliates to 13.5% or more of the shares of the voting securities of the
Company then outstanding); (ii) make, or in any way participate, directly or
indirectly, in any “solicitation” of “proxies” to vote (as such terms are used
in the Exchange Act), or seek to advise or influence any Person or entity with
respect to the voting of any voting securities of the Company; (iii) make any
public announcement with respect to, or make any public proposal for, or public
offer of (with or without conditions) any merger, business combination,
recapitalization, restructuring or other extraordinary transaction involving the
Company or any of its securities or material assets (it being understood that
the Company’s Board of Directors may reject in its sole discretion any non
public proposal or offer); (iv) form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Exchange Act in connection with
any of the foregoing; (v) otherwise act or seek to control or influence the
management, Board of Directors or policies of the Company (other than as
contemplated by the Collaboration and License Agreement or any other
collaboration agreement or undertaking, whether or not in writing, among the
Company or any o its subsidiaries and the Investor or any of its Affiliates);
(vi) take any action that could reasonably be expected to require the Company to
make a public announcement regarding the possibility of any of the events
described in clauses (i) through (v) above; or (vii) request the Company,
directly or indirectly, to amend or waive any provision of this Section;
provided, that the restrictions imposed by this Section 18 shall not apply to
passive investments by the Investor or any of its Affiliates, or by an
affiliated pension or employee benefit plan or trust, in publicly traded
securities of the Company or its subsidiaries, or to interest in such securities
comprising part of a broad based, publicly traded market basket or index of
stock approved for any such a plan or trust in which such plan or trust invests,
so long as such investments or interests (together with any securities of the
Company or its subsidiaries into which such investments or interests are
convertible or exchangeable) do not, in the aggregate, exceed 2% of then
outstanding publicly traded securities of the Company and its subsidiaries.  The
Company agrees that upon publicly disclosing or filing (a) any “standstill”
restrictions in respect of the Company entered into after the date of this
Agreement binding upon any Similarly Situated Person or (b) any amendment to any
“standstill” restrictions in respect of the Company binding upon any Similarly
Situated Person, in each case, that contains terms which are more favorable to,
or less restrictive on, the Similarly Situated Person than the terms and
conditions contained in this Section are to the Investor, then the Company will
promptly (but in any event within 4 business days) provide to the Investor an
amendment to this Section 18 reflecting any

17


--------------------------------------------------------------------------------




such more favorable or less restrictive terms or conditions, which upon the
written concurrence of the Investor shall be deemed to constitute an amendment
hereof.

19.          No Required Sale.  Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Shares pursuant to any effective registration statement.

20.          Legends.  Investor agrees and consents to (a) the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of, and/or (b) the placement of legends on certificates
representing Investor’s Securities held by the Investor, if necessary, with
respect to the restrictions set forth in Section 11.

21.          Notices.  Unless otherwise provided, all notices, requests,
consents and other communications hereunder (“Notices”) to any party shall be
given in writing and shall be deemed effectively given upon personal delivery to
the party to be notified or five business days after being duly sent by first
class registered or certified mail, or other courier service, postage prepaid,
or the following business day after being faxed with a confirmation copy by
regular mail, and addressed or faxed to the party to be notified at the address
or fax number indicated for such party, as the case may be, set forth below or
such other address or fax number, as the case may be, as may hereafter be
designated in writing by the addressees to the addressor listing all parties:

To the Company:

Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, Massachusetts 02142
Attention:  Chief Executive Officer
Fax:  (617) 621-0431

With a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attention:   Steven D. Singer, Esq.
Fax:  (617) 526-5000

To the Investor:

Novartis Pharma AG

Lichtstraße 35

CH 4058 Basel BS

Attention Peter Rupprecht

Fax:  +41 61 3245372

18


--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eight Avenue
New York, New York, 10019
Attention:  Philip A. Gelston, Esq.
Fax:  (212) 474-3700

 

22.          Miscellaneous.


(A)  THIS AGREEMENT AND THE OTHER WRITINGS REFERRED TO HEREIN OR DELIVERED
PURSUANT HERETO WHICH FORM A PART HEREOF CONTAIN THE ENTIRE AGREEMENT AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS ARRANGEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, WITH RESPECT THERETO.


(B)  THE RIGHTS, POWERS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH SUCH
PARTIES MAY HAVE UNDER ANY OTHER AGREEMENT OR LAW.  NO SINGLE OR PARTIAL
ASSERTION OR EXERCISE OF ANY RIGHT, POWER OR REMEDY OF A PARTY HEREUNDER SHALL
PRECLUDE ANY OTHER OR FURTHER ASSERTION OR EXERCISE THEREOF.


(C)  THIS AGREEMENT MAY BE AMENDED, AND COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT MAY BE OMITTED OR WAIVED, ONLY BY THE WRITTEN AGREEMENT OF THE COMPANY
AND THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SHARES, PROVIDED THAT
SECTIONS 11, 17 AND 18 MAY BE AMENDED, AND COMPLIANCE THEREOF MAY BE OMITTED OR
WAIVED, ONLY BY THE WRITTEN AGREEMENT OF THE COMPANY AND THE INVESTOR.


(D)  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF). 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY (I) AGREES NOT TO COMMENCE ANY SUCH ACTION OR
PROCEEDING EXCEPT IN SUCH COURTS, (II) AGREES THAT ANY CLAIM IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS,
(III) WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR PROCEEDING IN SUCH COURTS, AND (IV) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN SUCH COURTS.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAWS.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21.  NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAWS.


(E)  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT MAY INVOLVE

19


--------------------------------------------------------------------------------





COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (II) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (III) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 22.


(F)  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH SUCH
COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL INSTRUMENT, AND ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AGREEMENT.  ANY SUCH COUNTERPART
MAY CONTAIN ONE OR MORE SIGNATURE PAGES.  THIS AGREEMENT MAY BE EXECUTED BY
FACSIMILE SIGNATURE PAGES.


(G)  THE TITLES AND SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE
ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


(H)  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED HEREIN SHALL INCLUDE
THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF
NAMES AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE-VERSA.  THE WORDS
“INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION”, UNLESS THE CONTEXT EXPRESSLY PROVIDES OTHERWISE. 
ALL REFERENCES HEREIN TO SECTIONS, PARAGRAPHS, SUBPARAGRAPHS, CLAUSES, EXHIBITS
OR SCHEDULES SHALL BE DEEMED REFERENCES TO SECTIONS, PARAGRAPHS, SUBPARAGRAPHS
OR CLAUSES OF, OR EXHIBITS OR SCHEDULES TO THIS AGREEMENT, UNLESS THE CONTEXT
REQUIRES OTHERWISE.  UNLESS OTHERWISE SPECIFIED, THE WORDS “HEREIN”, “HEREOF”,
“HERETO” AND “HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  THE
TERM “OR” IS NOT EXCLUSIVE.  THE WORD “EXTENT” IN THE PHRASE “TO THE EXTENT”
SHALL MEAN THE DEGREE TO WHICH A SUBJECT OR OTHER THING EXTENDS, AND SUCH PHRASE
SHALL NOT MEAN SIMPLY “IF”.  THE PHRASE “DATE HEREOF” OR “DATE OF THIS
AGREEMENT” SHALL BE DEEMED TO REFER TO JULY 25, 2006.  ANY CONTRACT, INSTRUMENT
OR LAW DEFINED OR REFERRED TO HEREIN OR IN ANY CONTRACT OR INSTRUMENT THAT IS
REFERRED TO HEREIN MEANS SUCH CONTRACT, INSTRUMENT OR LAW AS FROM TIME TO TIME
AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING (IN THE CASE OF CONTRACTS OR
INSTRUMENTS) BY WAIVER OR CONSENT AND (IN THE CASE OF LAWS) BY SUCCESSION OF
COMPARABLE SUCCESSOR LAWS AND REFERENCES TO ALL ATTACHMENTS THERETO AND
INSTRUMENTS INCORPORATED THEREIN.  REFERENCES TO A PERSON ARE ALSO TO ITS
PERMITTED SUCCESSORS AND ASSIGNS.


(I)  IF ONE OR MORE PROVISIONS OF THIS AGREEMENT ARE HELD TO BE UNENFORCEABLE
UNDER APPLICABLE LAW, IN ANY JURISDICTION, SUCH PROVISION SHALL BE INEFFECTIVE,
AS TO SUCH JURISDICTION, AND THE BALANCE OF THE AGREEMENT SHALL BE INTERPRETED
AS IF SUCH PROVISION WERE SO EXCLUDED, WITHOUT INVALIDATING THE REMAINING
PROVISIONS OF THIS AGREEMENT AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


(J)  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS
UNDER THIS AGREEMENT (EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 11 OF THIS
AGREEMENT) MAY BE

20


--------------------------------------------------------------------------------





ASSIGNED OR DELEGATED, IN WHOLE OR IN PART, BY OPERATION OF LAW OR OTHERWISE BY
THE INVESTOR OR ANY HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AND
ANY SUCH ASSIGNMENT WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE NULL AND VOID. 
SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON, INURE
TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


(K)  THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH ITS SPECIFIC TERMS OR WAS OTHERWISE BREACHED.  IN ADDITION TO ANY AND ALL
OTHER REMEDIES THAT MAY BE AVAILABLE AT LAW IN THE EVENT OF ANY BREACH OF THIS
AGREEMENT, THE PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
AGREEMENTS AND OBLIGATIONS HEREUNDER AND TO SUCH OTHER INJUNCTIVE OR OTHER
EQUITABLE RELIEF AS MAY BE GRANTED BY A COURT OF COMPETENT JURISDICTION.  EACH
PARTY FURTHER AGREES THAT, IN THE EVENT OF ANY ACTION FOR AN INJUNCTION OR OTHER
EQUITABLE REMEDY IN RESPECT OF SUCH BREACH OR ENFORCEMENT OF SPECIFIC
PERFORMANCE, IT WILL NOT ASSERT THE DEFENSE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


(L)  THE COMPANY HEREBY REPRESENTS THAT THE RIGHTS GRANTED TO THE HOLDERS OF
REGISTRABLE SHARES HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT
INCONSISTENT WITH ANY OTHER AGREEMENTS TO WHICH THE COMPANY IS A PARTY OR BY
WHICH IT IS BOUND RELATING TO THE SUBJECT MATTER HEREOF.

(Signature Page Follows)

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Investor Rights
Agreement as of the date first above written.

 

NOVARTIS PHARMA AG,

 

 

 

 

 

 

 

By

/s/ Peter Rupprecht

/s/ Dr. Thomas Werlen

 

 

  Name: Peter Rupprecht
  Title: Authorized Signatory

 

Dr. Thomas Werlen

Authorized Signatory

 

 

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

By

/s/ Alan Crane

 

 

 

  Name: Alan Crane
  Title: President & CEO

 

Signature Page Investor Rights Agreement


--------------------------------------------------------------------------------